OPINION — AG — ** EASEMENT — PUBLIC LAND ** (1) THE STATE BOARD OF PUBLIC AFFAIRS, AT LEAST WHEN JOINED BY THE STATE GAME AND GISH DEPARTMENT (WILDLIFE CONSERVATION) (WHICH SHOULD DETERMINE THAT THE EASEMENT WOULD NOT INTERFERE WITH THE USE OF THE PROPERTY) WOULD BE AUTHORIZED BY 74 O.S. 126.1 [74-126.1] TO GRANT AN EASEMENT THROUGH THE LANDS (STATE FISH HATCHERY AT TAHLEQUAH) FOR A PERIOD NOT TO EXCEED 20 YEARS, AND THAT SAID EASEMENT MAY CONTAIN AN OPTION FOR RENEWAL; THAT IS, IF SAID GRANT IS MADE FOR PROPER CONSIDERATION. (2) THE DETERMINATION OF THE ADEQUACY OF THE CONSIDERATION IN A MATTER CALLING FOR THE EXERCISE OF THE SOUND DISCRETION OF THE STATE BOARD OF PUBLIC AFFAIRS. IN DETERMINING THIS QUESTION, THE BOARD WOULD BE JUSTIFIED IN TAKING INTO CONSIDERATION THE BENEFITS (IF ANY) ACTUALLY ACCRUING TO THE STATE BY REASON OF THE AVAILABILITY OF A SEWER CONNECTION FOR THE BENEFIT OF THE STATE OWNED LANDS. (EASEMENT, CONTRACT, AGREEMENT, STATE LANDS, MUNICIPALITY AGREEMENT) CITE: 11 O.S. 291 [11-291] 29 O.S. 106 [29-106], 74 O.S. 126.1 [74-126.1] 29 O.S. 111 [29-111], OPINION NO. APRIL 25, 1952 — RESOURCES BOARD, OPINION NO. APRIL 26, 1952 — PUBLIC AFFAIRS OPINION NO. JULY 9, 1955 — PLANNING AND RESOURCES, 74 O.S. 126.2 [74-126.2] (RICHARD M. HUFF)